                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


MICHAEL FLOYD HOWARD, III,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-00006

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                             Defendant.


                            MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendations for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Plaintiff’s request for reinstatement of SSI benefits or

for remand (ECF No. 12); grant Defendant’s request to affirm the decision of the Commissioner

(ECF No. 13); affirm the final decision of the Commissioner; and dismiss this matter from the

Court’s docket. Neither party has filed objections to the Magistrate Judge’s findings and

recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and Court DENIES Plaintiff’s request for reinstatement of SSI benefits or

for remand (ECF No. 12); GRANTS Defendant’s request to affirm the decision of the

Commissioner (ECF No. 13); AFFIRMS the final decision of the Commissioner; and
DISMISSES this matter from the Court’s docket, consistent with the findings and

recommendations.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        June 21, 2019




                                         ROBERT C. CHAMBERS
                                         UNITED STATES DISTRICT JUDGE




                                            -2-
